          Case 19-50262-SCS                          Doc 5          Filed 03/01/19 Entered 03/01/19 08:40:50        Desc Main
                                                                    Document     Page 1 of 12
                                                UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF VIRGINIA - NEWPORT NEWS DIVISION


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

Name of Debtor(s):                   Emily Susanne Wright                                       Case No: 19-50262-SCS

This plan, dated         March 1, 2019            , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                 .

                                 Date and Time of Modified Plan Confirmation Hearing:

                                 Place of Modified Plan Confirmation Hearing:


                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included        Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                         Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                               Included         Not included

2.         Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $100.00 per month for 1 month, then $500.00 per
           month for 23 months, then $700.00 per month for 36 months.

                                                                                  Page 1

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
          Case 19-50262-SCS                          Doc 5          Filed 03/01/19 Entered 03/01/19 08:40:50                         Desc Main
                                                                    Document     Page 2 of 12
Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $                36,800.00   .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 5,023.00 , balance due of the total fee of $ 5,223.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
Internal Revenue Service                      Taxes and certain other debts           6,204.19                           Prorata
                                                                                                                         28 months
Treasurer, City of Hampton                    Taxes and certain other debts           505.00                             Prorata
                                                                                                                         28 months
Virginia Dept of Taxation                     Taxes and certain other debts           2,649.00                           Prorata
                                                                                                                         28 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                          Purchase Date              Est. Debt Bal.               Replacement Value
-NONE-


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
                                                                       Page 2

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 19-50262-SCS                          Doc 5          Filed 03/01/19 Entered 03/01/19 08:40:50                Desc Main
                                                                    Document     Page 3 of 12
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description             Estimated Value               Estimated Total Claim
Associa Community Group                       7 Sweet Gum Place Hampton, 131,200.00                            6,506.64
                                              VA 23666 Hampton City
                                              County
                                              Primary Residence. Upon
                                              information and belief,
                                              underlying mortgage debt was
                                              discharged in previous
                                              bankruptcy case No. 14-50658.
                                              REA - $131,200.00
Langley Federal Credit Union                  7 Sweet Gum Place Hampton, 131,200.00                            126,868.36
                                              VA 23666 Hampton City
                                              County
                                              Primary Residence. Upon
                                              information and belief,
                                              underlying mortgage debt was
                                              discharged in previous
                                              bankruptcy case No. 14-50658.
                                              REA - $131,200.00
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                        Adeq. Protection Monthly Payment     To Be Paid By
Ally Financial                               2014 Toyota Corolla 80,000        125.00                               Trustee
                                             miles
Robinson's Furniture for                     Sectional sofa                    25.00                                Trustee
Less
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                           Approx. Bal. of Debt or   Interest Rate     Monthly Payment &
                                                                              "Crammed Down" Value                        Est. Term
Ally Financial                           2014 Toyota Corolla 80,000           12,500.00                 6.5%                 276.47
                                         miles                                                                            53months
Robinson's Furniture for                 Sectional sofa                       1,000.00                  6.5%                  22.12
Less                                                                                                                      53months
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is

                                                                               Page 3

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
         Case 19-50262-SCS                          Doc 5          Filed 03/01/19 Entered 03/01/19 08:40:50                        Desc Main
                                                                   Document     Page 4 of 12
                      approximately 5 %. The dividend percentage may vary depending on actual claims filed. If this case were
                      liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                      approximately 0 %.
          B.          Separately classified unsecured claims.
Creditor                                           Basis for Classification                               Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                      A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                      listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                      any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                      below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                      such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                      principal residence is a default under the terms of the plan.
Creditor                                Collateral                       Regular           Estimated      Arrearage     Estimated Cure       Monthly
                                                                         Contract          Arrearage      Interest Rate Period               Arrearage
                                                                         Payment                                                             Payment
-NONE-


          B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                      regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                      debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                      below.
Creditor                            Collateral                              Regular Contract     Estimated          Interest Rate Monthly Payment on
                                                                            Payment              Arrearage          on            Arrearage & Est. Term
                                                                                                                    Arrearage
-NONE-


          C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                      constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                      payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                      1322(c)(2) with interest at the rate specified below as follows:
Creditor                                    Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                      A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                      contracts:
Creditor                                             Type of Contract
-NONE-

          B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                      contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                      arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                      indicated below.

Creditor                                    Type of Contract                    Arrearage                 Monthly Payment for Estimated Cure Period
                                                                                                          Arrears
Christopher Crossing Apts.                  Apartment Lease -                                      0.00                          0months
                                            Assume
Progressive Leasing                         contract                                               0.00                          0months

                                                                                      Page 4

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-50262-SCS                          Doc 5          Filed 03/01/19 Entered 03/01/19 08:40:50               Desc Main
                                                                     Document     Page 5 of 12
Creditor                                      Type of Contract               Arrearage                Monthly Payment for Estimated Cure Period
                                                                                                      Arrears
Verizon Wireless                              Executory Contract                               0.00                       0months
8.          Liens Which Debtor(s) Seek to Avoid.
            A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                        judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                        written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                        creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                        hearing.
Creditor                                      Collateral                     Exemption Basis          Exemption Amount    Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral           Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                 None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.

Dated:        March 1, 2019

/s/ Emily Susanne Wright                                                                        /s/ Angela M. Haen VSB
Emily Susanne Wright                                                                            Angela M. Haen VSB 82173
Debtor                                                                                          Debtor's Attorney
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.

                                                                                Page 5

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
         Case 19-50262-SCS                          Doc 5          Filed 03/01/19 Entered 03/01/19 08:40:50                    Desc Main
                                                                   Document     Page 6 of 12

Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      March 1, 2019            , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                  /s/ Angela M. Haen VSB
                                                                                                  Angela M. Haen VSB 82173
                                                                                                  Signature

                                                                                                  Convergence Center III
                                                                                                  272 Bendix Road, Suite 330
                                                                                                  Virginia Beach, VA 23452
                                                                                                  Address

                                                                                                  (757) 313-3000
                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on                       true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P


                                                                                                  Angela M. Haen VSB 82173




                                                                                  Page 6

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
             Case 19-50262-SCS                    Doc 5   Filed 03/01/19 Entered 03/01/19 08:40:50                                   Desc Main
                                                          Document     Page 7 of 12


Fill in this information to identify your case:

Debtor 1                      Emily Susanne Wright

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA - NEWPORT
                                              NEWS DIVISION

Case number               19-50262-SCS                                                                   Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                 Not employed
       employers.
                                             Occupation            LPN
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Regency Healthcare Center

       Occupation may include student        Employer's address
                                                                   112 North Constitution
       or homemaker, if it applies.
                                                                   Yorktown, VA 23692

                                             How long employed there?         September 2018

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         3,897.14        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.    +$           582.40        +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      4,479.54               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
            Case 19-50262-SCS               Doc 5       Filed 03/01/19 Entered 03/01/19 08:40:50                                 Desc Main
                                                        Document     Page 8 of 12

Debtor 1    Emily Susanne Wright                                                                  Case number (if known)    19-50262-SCS


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      4,479.54       $             0.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        985.51       $               0.00
      5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               0.00
      5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $               0.00
      5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               0.00
      5e.    Insurance                                                                     5e.        $        244.83       $               0.00
      5f.    Domestic support obligations                                                  5f.        $          0.00       $               0.00
      5g.    Union dues                                                                    5g.        $          0.00       $               0.00
      5h.    Other deductions. Specify: Dental                                             5h.+       $         31.50 +     $               0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,261.84       $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,217.70       $               0.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $               0.00
      8b. Interest and dividends                                                           8b.        $              0.00   $               0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $               0.00
      8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
      8e. Social Security                                                                  8e.        $              0.00   $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $               0.00
      8g. Pension or retirement income                                                     8g. $                     0.00   $               0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              3,217.70 + $           0.00 = $           3,217.70
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $           3,217.70
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
         Case 19-50262-SCS                       Doc 5       Filed 03/01/19 Entered 03/01/19 08:40:50                                 Desc Main
                                                             Document     Page 9 of 12


Fill in this information to identify your case:

Debtor 1                 Emily Susanne Wright                                                              Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA -                                             MM / DD / YYYY
                                          NEWPORT NEWS DIVISION

Case number           19-50262-SCS
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             885.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 19-50262-SCS                      Doc 5        Filed 03/01/19 Entered 03/01/19 08:40:50                                       Desc Main
                                                           Document      Page 10 of 12

Debtor 1     Emily Susanne Wright                                                                      Case number (if known)      19-50262-SCS

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 130.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 390.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                300.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 50.00
10.   Personal care products and services                                                    10. $                                                  18.00
11.   Medical and dental expenses                                                            11. $                                                 165.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 120.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  286.23
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property                                                             16. $                                                  50.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                    0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify: Progressive Leasing (furniture)                                 17c. $                                                  208.52
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Miscellaneous Expense                                               21. +$                                                115.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,717.75
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,717.75
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,217.70
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,717.75

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 499.95

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: #4 Debtor moved and rent includes water and sanitation; #11 high because of medical issues.
                          Lower plan payment for first month to allow expenses to stabalize. Step increase when Progressive
                          Leasing is paid off. Debtor will pay HOA fee of $115 out of miscellaneous expense until surrendered real
                          estate is transferred out of her name.
                          At filing, Debtor has a storage unit, however, she intends to get rid off it by May; therefore, the expense is
                          not listed in schedule J.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
             Case 19-50262-SCS   Doc 5    Filed 03/01/19 Entered 03/01/19 08:40:50         Desc Main
                                         Document      Page 11 of 12
Allied Cash Advance                 Ally Financial                      Alteon Health Emergency Med.
1930 N. Armistead Avenue            P.O. Box 380901                     P.O. Box 8485
Hampton, VA 23666                   Minneapolis, MN 55438               Pompano Beach, FL 33065-8485




American Coradius Int'l             R. Robert Asercion, Esq.            Associa Community Group
35-A Rust Lane                      5 W. Queen's Way, #200              11818 Rock Landing Drive, #204
Boerne, TX 78006                    Hampton, VA 23669                   Newport News, VA 23606




BB&T                                Cavalry SPV I, LLC                  Convergent Outsourcing
ATT: Bankruptcy Dept.               P.O. Box 1030                       P.O. Box 9004
P.O. Box 1847                       Hawthorne, NY 10532                 Renton, WA 98057
Wilson, NC 27894



Cox Communications                  Credit Control Corporation          Credit One Bank
5200 Cleveland St.                  11821 Rock Landing Drive            P.O. Box 98873
Virginia Beach, VA 23462            Newport News, VA 23606              Las Vegas, NV 89193-8873




Dept of Ed/Nelnet                   Dept of Ed/Sallie Mae               Vikrant Desai
3015 Parker Rd                      P.O. Box 9500                       118 Indigo Terrace
Suite 400                           Wilkes Barre, PA 18773              Williamsburg, VA 23188
Aurora, CO 80014



DMV                                 Dominion Blvd. Veterans Bridge      Dominion Energy Virginia
P.O. Box 27412                      PO Box 1188                         701 East Cary St.
Richmond, VA 23269                  Chesapeake, VA 23327                Richmond, VA 23219




Elizabeth River Tunnels             Emergency Phys. of Tidewater        First Virginia Financial Serv.
700 Porte Centre Pkwy., #B          4092 Foxwood Dr., Ste 101           2007 Victory Blvd
Portsmouth, VA 23704-5901           Virginia Beach, VA 23462            Portsmouth, VA 23702




Glasser & Glasser                   Hampton General District Court      Hampton General District Court
Crown Center, Suite 600             Criminal Division                   Criminal Divison
580 East Main Street                236 N. King Street                  236 N. King Street
Norfolk, VA 23510                   Hampton, VA 23669                   Hampton, VA 23669



Hampton Roads Radiology             HRSD                                Internal Revenue Service
P.O. Box 844555                     1434 Air Rail Ave.                  Proceedings & Insolvency
Boston, MA 02284-4555               Virginia Beach, VA 23455            P.O. Box 7346
                                                                        Philadelphia, PA 19101-7346



Langley Federal Credit Union        Linebarger Goggan Blair & Samp      Sinclair McCracken, MD
721 Lakefront Cmns                  4828 Loop Central Drive             P.O. Box 2546
Suite 400                           Suite 600                           Virginia Beach, VA 23450-2546
Newport News, VA 23606              Houston, TX 77081
             Case 19-50262-SCS   Doc 5    Filed 03/01/19 Entered 03/01/19 08:40:50        Desc Main
                                         Document      Page 12 of 12
Midland Credit Management           Midland Funding LLC                 Navy Federal Credit Union
Attn: Consumer Support Svcs         2365 Northside Drive                820 Follin Lane SE
2365 Northside Dr., Suite 300       Suite 300                           Vienna, VA 22180
San Diego, CA 92108                 San Diego, CA 92108



Newport News Animal Hospital        Newport News Waterworks             Old Point National Bank
11105 Warwick Blvd.                 c/o Joe Durant, Asst City Atty      P.O. Box 3392
Newport News, VA 23601              2400 Washington Avenue              Hampton, VA 23663
                                    Newport News, VA 23607



Peter Heindel, Esq.                 Riverside Regional                  Robinson's Furniture for Less
Nancy Loftus, Esq.                  P.O. Box 6008                       605 Industrial Park Drive, #G
6802 Paragon Place, #410            Newport News, VA 23606              Newport News, VA 23601
Richmond, VA 23230



Schrier, Tolin & Wagman, LLC        Sentara Healthcare                  Serve Pro of Newport News
1390 Piccard Drive, #315            535 Independence Pkwy               P.O. Box 120587
Rockville, MD 20850                 Suite 600                           Newport News, VA 23612
                                    Chesapeake, VA 23320



Snap Finance                        SunTrust Bank                       SYNCB/CareCredit
1760 W. 2100 S. #26561              P.O. Box 85052                      P.O. Box 965015
Salt Lake City, UT 84199            Richmond, VA 23285                  Orlando, FL 32896-5015




Thomas, Adams & Associates, PC      Treasurer, City of Hampton          USAA Federal Savings Bank
4176 South Plaza Trail, #128        c/o Robert S. Williams, Treas       P.O. Box 33009
Virginia Beach, VA 23452            P.O. Box 638                        San Antonio, TX 78265
                                    Hampton, VA 23669



Verizon Virginia Inc.               Virginia Dept of Taxation           Whipple Tree Emergency Svcs
500 Technology Drive, #550          P.O. Box 2156                       P.O. Box 37992
Weldon Springs, MO 63304            Richmond, VA 23218                  Philadelphia, PA 19101-7992




James D. Wright
3348 New Castle Drive
Williamsburg, VA 23185
